DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kyle Konz on 4 March 2022.1
The application has been amended as follows: 

IN THE CLAIMS:

Claim 10 has been amended as follows:

In claim 10, line 16, “the ratio and plus” has been changed to, “the ratio, plus”.

Allowable Subject Matter
Claims 1 to 4, 6, 7, 9 to 11, 13 to 15, and 18 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art or record does not reveal or render obvious the (e.g., hybrid) vehicles as recited in claims 1, 10, or 18, wherein (in combination with the other recited elements and limitations) for example, i) the battery-based lift pedal torque has a magnitude that is equal to the baseline lift-pedal torque multiplied by the ratio, ii) the modified lift-pedal torque is equal to the difference between the baseline lift-pedal torque and friction torque of the engine multiplied by the ratio, plus the friction torque, or iii) the scaling factor decreases as the battery SOC decreases, e.g., particularly as recited in the (independent) claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 6 of the Remarks, filed 16 February 2022, with respect to the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 In as much as the amendment only addresses formal matters identified by the examiner for the first time after the reply to the final Office action was made, the examiner believes that no extension fee is required.  See MPEP 706.07(f), II., (G).